--------------------------------------------------------------------------------

EXHIBIT 10.4
 
_____________________ , 2010
 
Commission Filing Clerk
Public Utility Commission of Texas 1701 N. Congress Avenue
Austin, Texas 78701
 

 
Re: Joint Application of Southwestern Bell Telephone Company d/b/a AT&T Texas
and IBFA Acquisition Company, LLC for Approval of an Interconnection Agreement
under PURA and the Telecommunications Act of 1996

 
Docket No. ____________
 
Dear Commission Filing Clerk:
 
Southwestern Bell Telephone Company' d/b/a AT&T Texas ("AT&T TEXAS") and IBFA
Acquisition Company, LLC ("CLEC") (collectively the "Applicants") hereby submit
this Joint Application ("Application") for Approval of an Interconnection
Agreement ("Agreement") thereto, under the Telecommunications Act of 1996 ("the
Act") and the Public Utility Regulatory Act ("PURA"), and would respectfully
show the Public Utility Commission of Texas (the "Commission") the following:
 
I.          Agreement
 
The Applicants present this Application for approval pursuant to the terms of
Section 252 of the Act, PURA, and applicable PUC Procedural Rules.
 
The Applicants' Affidavit explaining how the Agreement is consistent with the
public interest, convenience, and necessity, including all relevant requirements
of law, are filed with this Application as Attachments II and III.
 
II.           Request for Approval
 
The Applicants jointly seek the Commission's final approval of this Application,
pursuant to applicable PUC Procedural Rules. The Application complies with said
Rules and Section 252(e) of the Act because the proposed Agreement is
pro-competitive and does not discriminate against any telecommunications carrier
that is not a party thereto, and is consistent with the public interest,
convenience, and necessity and consistent with other requirements of state law.
There are no outstanding issues between the parties requiring mediation or
arbitration.
 
The Applicants respectfully request that the Commission grant final approval of
this Application, without change, suspension or other delay in its
implementation. The Applicants do not believe a docket or intervention by other
parties is necessary or appropriate.
 
III.           Standard for Review
 
The statutory standards of review are set forth in Section 252(e) of the Act and
applicable Procedural Rules. The respective affidavits of the AT&T TEXAS
REPRESENTATIVE, filed herein as Attachment II and the CLEC REPRESENTATIVE filed
herein as Attachment III, establish that the Agreement submitted herein
satisfies these standards.
 
IV.           SPCOA Information
 
IBFA Acquisition Company, LLC warrants that, to the extent required, it has
sought and obtained approval of a SPCOA, and is duly authorized to serve the
geographic area of the entire state of Texas.
 
V.  Relief Requested
 
 
On December 30, 2001, Southwestern Bell Telephone Company (a Missouri
corporation) was merged with and into Southwestern Bell Texas, Inc. (a Texas
corporation) and, pursuant to Texas law, was converted to Southwestern Bell
Telephone, L.P., a Texas limited partnership. On June 29, 2007, Southwestern
Bell Telephone, L.P., a Texas limited partnership, was merged with and into SWBT
Inc., a Missouri corporation, with SWBT Inc. as the survivor entity.
Simultaneous with the merger, SWBT Inc. changed its name to Southwestern Bell
Telephone Company. Southwestern Bell Telephone Company is doing business in
Texas as "AT&T Texas".


 
 


 



 
 

--------------------------------------------------------------------------------

 

 



 
1. The Applicants request the Commission grant Final Approval of the Agreement
as early as possible by Commission order.

 
             VI.  Conclusion
 
For the reasons set forth above, the Applicants respectfully request that the
Commission grant all of the relief requested herein such other and further
relief to which the Applicants may show themselves to be entitled.


 
 /s/ Patrice Kair
   
 Signature: CLEC Represenitive
 
Eddie A. Reed, Jr.
           
 Patrice Kair
 
Eddie A. Reed, Jr.
 Name (Print)
 
 Name (Print)
     
 Manager, Operations
 
Director - Interconnection Agreements
Title (Print)
 
Title (Print)

 
 
IBFA Acquisition Company, LLC
Address: 1850        Howard Street Suite C
City, State, Zip. Elk Grove Village, Il 60007
Telephone: 847-685-8600
Fax: 847-685-8944
Southwestern Bell Telephone Company d/b/a AT&T Texas
Four AT&T Plaza, 9 41 Floor
Dallas, TX 75202
Telephone: (214) 464-2456
Fax: (214) 464-2006



Filed by:
Senior Records Clerk (512) 870-3770


 
 


 



 
 

--------------------------------------------------------------------------------

 

 


STATE OF________________
COUNTY OF ______________


 
 
AFFIDAVIT OF CLEC REPRESENTATIVE
 
Before me, the Undersigned Authority, on this 12 day of   March   , 2010,
personally appeared Patrice Kair who, upon being by me duly sworn on oath
deposed and said the following:
 

 
1.
My name is Patrice Kair. I am over the age of 21, of sound mind and competent to
testify to the matters stated herein. I am Manager, Operations. I have personal
knowledge of the Agreement between Southwestern Bell Telephone Company dba AT&T
Texas ("AT&T Texas") and IBFA Acquisition Company, LLC.

 

 
2.
This Agreement establishes interconnection service. This Agreement is the result
of negotiation. I believe that this Agreement between AT&T Texas and IBFA
Acquisition Company, LLC is in the public interest and comports with the
relevant requirements of state law.

 

 
3.
Further, consistent with the policy provision of PURA, I believe that this
Agreement fosters, encourages and accelerates the continuing development and
emergence of a competitive advanced telecommunications environment and
infrastructure and to that end, not only advances, but, also protects the public
interest.

 

 
4.
I am not aware of any provision in this Agreement that discriminates against any
telecommunications carrier that is not a party to this Agreement. The terms of
this Agreement are available to any similarly situated local service provider in
negotiating a similar agreement.

 

 
5.
I am not aware of any outstanding issues between the parties that need the
assistance of mediation of arbitration at this time.

 
 
Furtherth Affiant sayeth not.
/s/ Patice Kair
Patice Kair and Manager, Operations
 
Sworn and Subscribed to before me this _____________  day of____________ 2010,
to certify which witness my hand.
 
                                                                                                                            
______________________________
Notary Public in and for the State of
 
My Commission expires
on:  ___________________                                                            
 
 
JOHN PAK
Commission # 1809636
Notary Public - California
San Francisco County
My Comm. Expires Aug 16, 2012
 
 


 



 
 

--------------------------------------------------------------------------------

 

 
WELLS FARGO
Jurat Certificate California only


 
 
State of California
 
County of   San Francisco
Subscribed and sworn to (or affirmed) before me on this  12
     day of   March     ,2010 ,by Patrice Kair
 
proved to me on the basis of satisfactory evidence to be the person(s) who
appeared before me.
 
 
NOTARY SEAL AND SIGNATURE
 
 
 
 


 



 
 

--------------------------------------------------------------------------------

 

 


 
STATE OF MICHIGAN
 
 
BEFORE THE MICHIGAN PUBLIC SERVICE COMMISSION
 


 
  In Re the request for Commission approval of a
multi-state Interconnection Agreement
between IBFA Acquisition Company, LLC and
various AT&T Inc. owned companies, including
AT&T Michigan
 
 
Case No. U- ____________

 
 
 
 


 
JOINT APPLICATION
 
AT&T Michigan' and IBFA Acquisition. Company, LLC hereby jointly apply to the
Michigan Public Service Commission (Commission) pursuant to Section 203(1) of
the Michigan Telecommunications Act (MTA), as amended, MCL 484.2203(1), and
Section 252(e)(1) of the Telecommunications Act of 1996 (the Act), 47 U.S.C. §
252(e)(1), for approval of a multi-state interconnection agreement executed as
of
 
(Agreement) by and between various AT&T Communications, Inc. (AT&T) owned
companies, 2 including AT&T Michigan, 3 and IBFA Acquisition Company, LLC. In
support of this joint application, AT&T Michigan and IBFA Acquisition Company,
LLC state as follows:
 
1.      AT&T Michigan is a Michigan corporation engaged in providing
communications services to the public in its various exchanges and zones
throughout the State of Michigan.
 
2.    IBFA Acquisition Company, LLC is a Michigan limited liability company with
offices located in Elk Grove Village, Illinois.
 
3. Pursuant to Sections 251 and 252 of the Act, IBFA Acquisition Company, LLC
and AT&T-22 State engaged in good faith negotiations for an interconnection
agreement. These negotiations resulted in a completion of the Agreement, which
was executed as of
 
 


 


 
1 Michigan Bell Telephone Company (previously referred to as "Michigan Bell" or
"SBC Michigan") now operates under the name "AT&T Michigan" pursuant to an
assumed name filing with the State of Michigan.
2 The incumbent local exchange companies (ILECs) owned by AT&T which operate in
the 13 state AT&T region, including Michigan, are defined in the Agreement as
"AT&T-13State."
3 AT&T Michigan is a party to the Agreement under its original corporate name of
Michigan Bell.


 
 


 



 
 

--------------------------------------------------------------------------------

 

 




 
________________________. 4 A copy of the Agreement is submitted with this joint
application as Exhibit A. The Agreement, however, incorporates certain rates,
terms, and conditions that were not voluntarily negotiated by AT&T-22 State
(Non-Voluntary Arrangement), but instead, result from determinations made in
various arbitrations under Section 252 of the Act or from other requirements of
state or federal regulatory agencies or state law. 6 The Agreement identifies
some, but not all, of the Non-Voluntary Arrangements and designates such
provisions with asterisks.'
 
4.      The Agreement is the product of good faith, private negotiations between
the parties, except as otherwise noted in the Agreement.
 
5.      The Agreement meets all the requirements of the Act. Pursuant to
§252(e)(1) of the Act, AT&T Michigan and IBFA Acquisition Company, LLC jointly
request expedited approval of the joint application s without any public hearing
or formal solicitation of comments. 9 The joint application and the Agreement
provide the Commission with sufficient information to approve the Agreement
under the standards of §§252(e)(1) and (2) of the Act.
 
 


 


 
4 Michigan is abbreviated in the Agreement as "MI." The Agreement applies only
to those areas in Michigan in which AT&T Michigan is deemed to be an ILEC.
5 IBFA Acquisition Company, LLC and AT&T Michigan are parties to an
interconnection agreement approved by the Commission on December 20, 2005 in
Case No. U-14730. That agreement will terminate upon the Effective Date of the
Agreement attached as Exhibit A.
6 If any Non-Voluntary Arrangement is modified as a result of any order or
finding by the FCC, the appropriate Commission, or a court of competent
jurisdiction, any party may, by providing written notice to the other party,
require that any affected Non-Voluntary Arrangement (and any related rates,
terms, and conditions) be deleted or renegotiated, as applicable, in good faith
and the Agreement be amended accordingly.
7 The Agreement provides that the Non-Voluntary Arrangements shall not be
available in any state other than the state that originally imposed/required
such Non-Voluntary Arrangement.
8 Commission approval is sought for the Agreement only insofar as it applies to
services provided in Michigan. AT&T Michigan and AT&T reserve their right to
assert the limits of the Commission's jurisdiction and authority over the
subject matter of the Agreement.
9 No hearing is required under MTA §203 or §252 of the Act. Under §252(e)(4) of
the Act, the Agreement is deemed approved if the state commission does not act
to approve or reject the Agreement within 90 days after submission.


 
 


 



 
 

--------------------------------------------------------------------------------

 

 




 
WHEREFORE, AT&T Michigan and IBFA Acquisition Company, LLC jointly request
Commission approval of the Agreement pursuant to MTA §203(1) and §252(a)(1) of
the Act as soon as possible.
 


 
IBFA Acquisition Company, LLC
 
 
 
/s/ Partice Kair
   
 Name: Partice Kair
 
Lisa M. Bruno (P52954)
 Address 1850 Howard Street Suite C
 
 444 Michigan Avenue, Room 1750
 Elk Grove Village IL 60007
 
 Detroit, Michigan 48226
 Phone
 
 
(313) 223-8188
     
 Dated:March 12, 2010
   

 
 
 


 
                                  


 
 


 



 
 

--------------------------------------------------------------------------------

 

 




 
 
ILLINOIS BELL TELEPHONE COMPANY
(AT&T Illinois) and IBFA ACQUISITION
COMPANY, LLC
Joint Petition for Approval of Negotiated
Interconnection Agreement dated  _____________
2010 pursuant to 47 U.S.C. § 252
 
 
08 - __________

 
 
JOINT PETITION FOR APPROVAL OF NEGOTIATED
INTERCONNECTION AGREEMENT BETWEEN
IBFA ACQUISTION COMPANY, LLC AND AT&T ILLINOIS
 
Illinois Bell Telephone Company ("AT&T Illinois") and IBFA Acquisition Company,
LLC through counsel, hereby request that the Commission review and approve the
attached Interconnection Agreement dated  , 2010, pursuant to Sections 252(a)(1)
and 252(e) of the
 
Telecommunications Act of 1996 47 U.S.C. § 252 (a)(1) and 252(e), (the "Act").
In support of their request, the parties state as follows:
 
1.      The Agreement was arrived at through good faith negotiations between the
parties as contemplated by Section 252(a) of the Act and provides for
interconnection, access to unbundled network elements, resale and other services
addressed in Section 251 of the Act.
 
2.      Pursuant to Section 252(e)(2) the Commission may only reject a
negotiated agreement if it finds that (1) the agreement discriminates against
another carrier or (2) implementation of the Agreement would not be consistent
with the public interest, convenience and necessity. Neither basis for rejection
is present here.
 
3.      As set forth in the attached Verification of Eddie A. Reed, Jr., AT&T
Illinois will make the Agreement available to any other telecommunications
carrier operating within its territory. Other carriers are also free to
negotiate their own terms and conditions pursuant to the applicable provisions
of the Act. For this reason, the Agreement is not discriminatory.
 
4.      In addition, Mr. Reed's Verification demonstrates that implementation of
the Agreement is consistent with the public interest because it will promote
competition and enhance IBFA Acquisition Company, LLC's ability to provide
Illinois telecommunications users with a competitive alternative for data and
transport services.
 
5.      In accordance with Section 252(e)(4) of the Act, the Agreement will be
deemed approved if the Commission does not act to approve or reject the
Agreement within 90 days from the date of this submission.
 
6.      Copies of the Agreement are available for public inspection in AT&T
Illinois and IBFA Acquisition Company, LLC's public offices.


 
 


 



 
 

--------------------------------------------------------------------------------

 

 


WHEREFORE, AT&T Illinois and IBFA Acquisition Company, LLC respectfully request
that the Commission approve the attached interconnection Agreement under Section
252(e) of the Act as expeditiously as possible.
 
Respectfully submitted this  12 day of   March   , 2010.
 
 
 
 
AT&T ILLINOIS
 
 ibfa acousition company, llc
         
 /s/ Patrice Kair
James Huttenhower
 
 Patrice Kair
AT&T Illinois
 
 IBFA Acquisition Company, LLC
 225 West Randolph Street, 25D
 
 1850 Howard Street, Unit C
Chicago, Illinois 60606
 
 Elk Grove Village, IL 60007
(312) 727-1444
   
Counsel
 
 Manager, Operations

 
 
 
 
 


 



 
 

--------------------------------------------------------------------------------

 

 


 
ILLINOIS BELL TELEPHONE COMPANY
(AT&T Illinois) and IBFA ACQUISITION
COMPANY, LLC
Joint Petition for Approval of Negotiated
Interconnection Agreement dated ___________
2010 pursuant to 47 U.S.C. § 252
 
 
08 - _________

 
 
STATEMENT IN SUPPORT OF JOINT PETITION FOR APPROVAL
 
I, Eddie A. Reed, Jr., am Director-Interconnection Agreements for AT&T
Operations, Inc., and submit this Statement in Support of the Joint Petition for
IBFA Acquisition Company, LLC and AT&T Illinois.
 
The attached interconnection agreement (the "Agreement") between Illinois Bell
Telephone Company ("AT&T Illinois") and IBFA Acquisition Company, LLC was
reached through voluntary negotiations between the parties. Accordingly, AT&T
Illinois and IBFA Acquisition Company, LLC requests approval pursuant to
Sections 252(a)(1) and 252(e) of the Telecommunications Act of 1996 (sometimes
referred to as the "Act").
 
In accordance with Sections 251 and 252 of the Act, the parties engaged in good
faith negotiations and agreement was reached  on __________ ,2010. The Agreement
expires May 19, 2013, and establishes the financial and operational terms for:
the physical interconnection between AT&T Illinois' and IBFA Acquisition
Company, LLC networks based on mutual unbundled access to AT&T Illinois' network
elements, including AT&T Illinois' operations support systems functions;
collocation; resale; and a variety of other business relationships. Absent the
receipt by one Party of written notice from the other Party not earlier than 180
calendar days prior to the expiration of the Term to the effect that such Party
does not intend to extend the Term (Notice of Expiration), this Agreement shall
remain in full force and effect on and after the expiration of the Term until
terminated by either Party. The key provisions of the Agreement are summarized
as follows:
 
Access to Rights-of Way – Section 251(b)(4)
AT&T shall provide to IBFA Acquisition Company, LLC access to Poles, Conduits
and Rights of Ways pursuant to the applicable Attachment Structure Access.
 
Collocation – Section 251(c)(6)
 
Collocation will be provided pursuant to the applicable Attachment Collocation.
 
Database Access
 
AT&T shall provide IBFA Acquisition Company, LLC nondiscriminatory access to
databases and associated signaling necessary for call routing and completion
pursuant to the applicable Attachment 251(c)(3) UNES.


 
 


 



 
 

--------------------------------------------------------------------------------

 

 


Interconnection pursuant to Section 251(c)(2)(A), (B), and (C): 47CFR
51.305(a)(1)
 
AT&T shall provide to IBFA Acquisition Company, LLC Interconnection of the
Parties' facilities and equipment for the transmission and routing of Telephone
Exchange Service traffic and Exchange Access traffic pursuant to the applicable
Attachment Network Interconnection.
 
Number Portability – Section 251(b)(2)
The Parties shall provide to each other Permanent Number Portability (PNP) on a
reciprocal basis as outlined in the applicable Attachment Local Number
Portability and Numbering.
 
Other Services
 
¨
911 and E911 Services, AT&T will make nondiscriminatory access to 911 and E911
services available under the terms and conditions of the applicable Attachment
911-E9 I 1.
¨
AIN, AT&T will provide IBFA Acquisition Company, LLC with access to Advanced
Intelligent Network (AIN) platform, AIN Service Creation Environment (SCE) and
AIN Service Management System (SMS) based upon ILEC-specific rates, terms,
conditions and means of access to be negotiated by the Parties.
¨
Directory Assistance (DA), AT&T will provide nondiscriminatory access to DA
services under the terms and conditions identified in the applicable Attachment
Customer Information Services.
¨
Operator Services (OS), AT&T shall provide nondiscriminatory access to Operator
Services under the terms and conditions identified in the applicable Appendix
OS.
¨
Signaling System 7 Interconnection, AT&T shall perform SS7 interconnection
services for IBFA Acquisition Company, LLC pursuant to the applicable Attachment
Network Interconnection.
¨
Resale, AT&T shall provide to IBFA Acquisition Company, LLC services for resale
at wholesale rates pursuant to the applicable Attachment Resale.
¨
Transmission and Routing of Switched Access Traffic, AT&T shall provide to IBFA
Acquisition Company, LLC certain trunk groups (Meet Point Trunks) under certain
parameters pursuant to the applicable Attachment Network Interconnection.
¨
Transmission and Routing of Telephone Exchange Service Traffic, pursuant to
applicable Attachment Network Interconnection.
¨
Unbundled Network Elements, AT&T agrees to provide IBFA Acquisition Company, LLC
with those services as required by Section 251(b) and/or 251(c) of the Act, if
applicable.

 
Under Sections 252(e)(1) and (2) of the Act, the Commission may reject the
Agreement only if the Agreement or a portion thereof "...discriminates against a
telecommunications carrier not a party to the agreement" or "...implementation
of such agreement or portion is not consistent with the public interest,
convenience, and necessity". Because the Agreement is the product of voluntary
negotiation, it does not have to comply with the standards set forth in Sections
251(b) and (c), thus rendering inapplicable the pricing standards set forth in
Section 252(d).
 
The Agreement is not discriminatory. AT&T Illinois will make this Agreement
available to any other telecommunications carrier operating within AT&T
Illinois' service territory. Other telecommunications carriers can negotiate
their own arrangements pursuant to the applicable provisions of the Act.
 
The Agreement is the product of good faith, arms-length negotiations between
competitors.
 
 


 



 
 

--------------------------------------------------------------------------------

 

 


Overall, the Agreement is acceptable to both parties and it shows that two
carriers, negotiating in good  faith under the terms of the Act, can arrive at a
mutually beneficial business arrangement that overall meets their individual
business interests and furthers the cause of competition in the local exchange
market. This is precisely the process Congress envisioned in crafting the Act.
See S. Rep. No. 23, 104th Cong., 1st Sess. at p. 19 ("The Committee intends to
encourage private negotiation of interconnection agreements.") (The Conference
Committee on the Telecommunications Act of 1996 receded to the Senate on
Sections 252 (a) and (b), see Joint Explanatory Statement of the Committee of
Conference at p. 125).
 
The Agreement is consistent with the public interest, convenience and necessity.
It is a comprehensive agreement that tailors the interconnection and service
arrangements previously approved by the Commission for competition to meet the
individual needs of the parties and thereby will promote competition for data
and transport services. The Agreement will enhance IBFA Acquisition Company, LLC
ability to quickly begin providing residential and business subscribers in AT&T
Illinois' service territory with a competitive alternative for their data and
transport services. Under the Agreement, customers will be able to choose IBFA
Acquisition Company, LLC instead of AT&T Illinois for these services.
 
The Agreement meets all the requirements of the Act and the Commission should
approve it.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 


 



 
 

--------------------------------------------------------------------------------

 

 


STATE OF
 
COUNTY OF
 
VERIFICATION
 
Patrice Kair, being first duly sworn, states on oath that she is Manager,
Operations for IBFA Acquisition Company, LLC and that the facts stated in the
foregoing Joint Petition for Approval of Interconnection Agreement and Statement
in Support are true and correct to the best of her knowledge, information and
belief.
 
/s/ Patrice Kair  3-12-2010
Patrice Kair 
 
Subscribed and sworn to before me this  __________________ day of  , 2010.
 
Notary Public
 
JOHN PAK
Commission # 1809636
Notary Public - California
San Francisco County
My Comm. Expires Aug 16, 2010
 
 


 



 
 

--------------------------------------------------------------------------------

 

 
 
WELLS FARGO
Jurat Certificate California only
 
 
State of California
 
County of   San Francisco
Subscribed and sworn to (or affirmed) before me on this 12
    day of March, 2010, by Partice Kair


proved to me on the basis of satisfactory evidence to be the person(s) who
appeared before me.
 
Place Seal Here
 
JOAN PACK
NOTARY


 
 
 


 



 
 

--------------------------------------------------------------------------------

 

 




 

   
 
General Terms and Conditions/AT&T•22STATE
   
  Page 42 of 42
   
IBFA Acquisition Company, LLC
   
Version: 4Q09 - Commercial Transit Agreement – CLEC – 11/11/09
     
IBFA Acquisition Company, LLC
 
Illinois Bell Telephone Company d/b/a AT&T Illinois,
Michigan Bell Telephone Company d/b/a AT&T Michigan
  and Southwestern Bell Telephone Company dlbla AT&T
Texas by AT&T Operations, Inc., its authorized agent
     
 Signature: Partice Kair
 
Signature
 Name: Partice Kair
 
Name: Eddie A. Reed, Jr.
     
 Title Manager, Operations
 
Title: Director - Interconnection Agreements
     
Date: March 12, 2010
 
Date:
     

 
 


 
 
ULEC OCN           CLEC OCN
 
ILLINOIS                   569D                     569D
 
MICHIGAN               570D                     570D
 
TEXAS                      571D                     571D
 
    ACNA                        IQL
 
 
 
 
 
 


 


 



--------------------------------------------------------------------------------
